Case 1:17-cr-00101-LEK Document 639 Filed 11/12/19 Page 1 of 2   PageID #: 5479




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MANDATORY
          Plaintiff,                   JUDICIAL NOTICE;”
                                       DECLARATION OF COUNSEL;
         v.                            EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


          DEFENDANT’S “MANDATORY JUDICIAL NOTICE”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “MANDATORY JUDICIAL NOTICE;”

   Declaration of Counsel and Exhibit “A.”
Case 1:17-cr-00101-LEK Document 639 Filed 11/12/19 Page 2 of 2   PageID #: 5480




      Dated: November 12, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
